Case 1:19-cv-06173-JGK Document 10 Filed 10/21/19 Page 1 of 2

RAAB, STURM & GANCHROW, LLP
COUNSELORS AT LAW
2125 CENTER AVENUE, SUITE 100
Fort Lee, New Jersey 07024
Tel: (201)292-0150
Fax: (201)292-0152

RONALD RAAB* MAURA E. BREEN***
IRA A. STURM**** SAMUEL R. BLOOM**#**

ARID. GANCHROW**

 

* ADMITTED IN NY
** ADMITTED IN NY AND NI
*** ADMITTED IN NY AND CT
*** ADMITTED IN NY AND FLA
*4*** ADMITTED IN NY, NJ AND MD

October 21, 2019

VIA ECF ELECTRONIC FILING

Hon. John G. Koeltl, U.S.D.J.

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A

New York, New York 10007

Re: Building Service 32BJ Health Fund, et al. v. Certified Building Services Inc.,
Civil Action No. 19-cv-6173

Dear Judge Koeltl:

Our firm is counsel for the Building Service 32BJ Benefit Funds, the Plaintiffs in this
matter. The Funds previously requested that the Defendant’s deadline to answer or otherwise
respond to the Complaint be extended thirty days, to October 16, 2019. The court granted that
request and set a conference for this case for tomorrow October 22, 2019. The Defendant has not
filed an answer to the complaint.

I spoke this morning with the Defendant’s attorney Matthew W. Fogelman, Esq. Matthew
requested that Plaintiffs agree to another thirty day extension of the deadline on the date by
which the Defendant must file an answer to the complaint. Matthew advised he was not aware of
the October 16, 2019 deadline to file the answer. My clients have no objection to giving the
Defendant one final extension on the time to Answer the complaint, to the new date of
November 21, 2019. This would be the Defendant and Plaintiffs’ third request for an
adjournment of the date to file an answer.

In the case filed by Plaintiffs, we allege that the Defendant has not cooperated with the
Plaintiffs, in their attempts to conduct a payroll compliance audit of the Defendant’s books and
Case 1:19-cv-06173-JGK Document 10 Filed 10/21/19 Page 2 of 2

records, as required by the Plaintiffs’ trust agreements. The Plaintiffs’ Audit seeks to confirm
that the Defendant is making the proper benefit fund contributions to the Plaintiffs.

This case centers around a payroll compliance audit of Defendant Certified Building
Services, Inc. (“Defendant”) commenced by the Funds’ Auditing Firm. Since the filing of this
Complaint, the parties have engaged in settlement discussions. Thy discussion focused on which
business documents are needed by the Audit Firm.

As of now, the parties are optimistic that they will be able to informally resolve their
disputes. Do to this the parties request a final thirty day extension, which would allow the
Defendant to file an Answer to the complaint by November 21, 2019.

The parties apologize to the court for this late request. The attorney for the Plaintiffs who
was handling this case, Samuel Bloom, Esq. is out of the country on vacation. I work with Sam
and only today found out about the conference set for tomorrow.

Please advise if the court will grant the parties’ request of extension of time by which the
Defendant must file an Answer the complaint and if the court will also adjourn the conference
date to a date after November 21, 2019.

Thank you for your attention to this matter. If you have any questions or concerns, please

do not hesitate to contact me.

Respectfully submitted,
i}
I LUM EX Freee

Maura Breen
on behalf of Samuel R. Bloom

cc: Matthew W. Fogleman, Esq. (via electronic mail)
